DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election (of Group I) was made without traverse in the reply filed on December 10, 2019. 
Specification
The disclosure is objected to because of the following informalities:
on page 3, line 15, it appears that –be—should be inserted between “can” and “fixed”;
on page 10, line 20, it appears that –to—should be inserted between “provided” and “milling drive 138”;
on page 11, line 6, it appears that “z-axis 150” should be changed to –z-axis 122—(to be consistent with page 10, lines 8-10; page 12, lines 9 and 11; and at least Figures 2-3, for example);
there are inconsistencies in the specification regarding the usage of the reference characters 204 and 206, noting that 204 is described on page 12, line 18, and page 13, line 9, as a “work holder assembly” (which is consistent with Figure 4 but not Figure 5), and that 206 is (also) described as a “work holder assembly” (on page 13, lines 13 and 14), which is consistent with Figure 5 but not with Figure 4; and
it is noted that the description of element 24 on page 18, lines 4 and 10, is not consistent with how the element is shown in Figure 11, noting that firstly, page 18, line 4, .
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "204" and "206" have both been used to designate a “work holder assembly” (204 has been used to designate the work holder assembly in Figure 4, whereas 206 has been used to designate the work holder assembly in Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “206” has been used to designate both a “work holder assembly” (in Figure 5), and to designate something other than the work holder assembly in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  242 (used in several locations in the specification to reference a “work beam”; see page 14, last paragraph, as well as page 15, the first two paragraphs, for example); 134 (described on page 10, penultimate line, and page 11, lines 3 and 5, as a “turning position”); and 136 (described on page 11, line 3, and page 11, lines 3 and 5 as a “milling position”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "256" (in Figure 6, for example) and "274" (in Figure 7, for example) have both been used to designate the tooling assembly drive motor 256 of the tool platform drive 254 described in page 15, lines 7-20.  (As disclosed on at least page 16, lines 8-20, the milling tool drive 274 includes milling tool drive motor 276, so-called “direct-drive” mounting bracket 278, 
Claim Objections
Claim 10 is objected to because of the following informalities:  in claim 10, line 2, it appears that language such as “a” should be inserted prior to “milling tool drive motor”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
claim 1, line 1, the claim sets forth “[A] tooling assembly for a lathe machine, comprising:”.  However, it is unclear as set forth in the claim what is being set forth as “comprising” the claim elements, i.e., the tooling assembly, or the lathe machine.  In the event that such is in keeping with Applicant’s intent, Examiner suggests language such as “[A] tooling assembly for a lathe machine, the tooling assembly comprising:”.
In claim 1¸ lines 3-4, and in claim 11¸ lines 5-6, these claims recite “a milling tool holder fixedly secured to the tool platform and workable to releasably secure a single thread milling tool at a time therein”.  However, it is unclear as set forth in the claim to what “therein” is intended to refer, i.e., the milling tool holder, or the tool platform.  
In claim 1, lines 5-6, and also in claim 11, lines 7-8, these claims recite “a milling tool drive operatively connected to the milling tool holder and operable to rotate the milling tool holder independently of a work holder”.  However, it is unclear how or in what regard the action of rotating the milling tool holder is to be considered to be “independent” of a tangible object, i.e., a “work holder”, i.e., it is unclear how or in what regard an action is to be considered to be “independent” of an object.  Alternatively, it is unclear as claimed whether or not the aforementioned limitation intends to indicate that the milling tool drive is operable to (“independently”) rotate both the milling tool holder and the work holder.  The same issues exist in claim 19, last three lines, which recite “wherein the thread milling tool is rotated independently of the workpiece during milling of the threads on the workpiece”.  
In claim 1, line 7, the claim recites “a static tool holder”.  However, noting that the term “static” is an adjective, it is unclear as claimed whether the term “static” in this limitation is intended to indicate that the tool holder is itself in some manner “static”, or whether the term “static” in this limitation is merely intended to indicate that the tool holder is configured to claim 11, line 8, as well as throughout the elected claims for any subsequent recitations of “static tool holder” (i.e., that are subsequent to the initial recitations thereof in claim 1, line 7, and claim 11, line 8).  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider using language such as “rotationally-fixed tool holder for holding a static tool”.
In claim 1, last two lines, the claim recites “wherein the tool platform is further configured to mill threads on a workpiece while the workpiece is being turned when a thread milling tool is secured in the milling tool holder”.  However, firstly, it is unclear as set forth in the claim what is being set forth as occurring “when a thread milling tool is secured in the milling tool holder”, i.e., the milling of threads on a workpiece, or the turning of the workpiece, or both.  Furthermore, it is unclear whether “when a thread milling tool is secured in the milling tool holder” is intended to reference a period of time during which installation of the thread milling tool to/in the milling tool is being carried out, or whether such is instead intended to reference a period of time (after such installation has already occurred and) during which the thread milling tool has already been secured in the milling tool holder.  
In claim 1, last two lines, the claim recites “wherein the tool platform is further configured to mill threads on a workpiece while the workpiece is being turned when a thread milling tool is secured in the milling tool holder”.  However, particularly noting that the specification differentiates between the positions of the tooling assembly 208 shown in Figure 10 vs. Figure 11 as a “turning position” 260 (Figure 10) or 134 (not shown) in which static tool 12 (also described in the specification as a “turning” tool; see page 10, line 15, for example) performs a turning operation to remove material from workpiece 4/18, vs. a thread milling while the workpiece is being turned when a thread milling tool is secured in the milling tool holder”.  For example, it is unclear as claimed whether the claim intends to indicate that the “tool platform” is configured to mill threads on the workpiece while the workpiece is being turned (by the static tool 12, which is the tool that is described in the specification as a “turning tool” that is placed against the workpiece 18 when the tool platform 264 has been moved to the “turning position” 260), which turning (via tool 12) occurs at a time period when the thread milling tool 14 is being or has been secured in the milling tool holder 272.  Alternatively, it is unclear as claimed whether the claim intends to use “turned” in the last line of claim 1 to merely mean “rotated”, though it is noted that such is not consistent with the terminology in the specification (i.e., is not consistent with the manner in which the term “turned” is used in the specification), as just described.  Similar issues exist in claim 11 re the limitation “wherein the thread milling operation is performed while the workpiece is being turned and the milling tool holder remains stationary”. 
In claim 1, last line, it is unclear as set forth in the claim (via the use of the indefinite article “a”) whether “a thread milling tool” is intended to be the same as, or different from, the “thread milling tool” previously mentioned in line 4 of the claim.  
In claim 3, it is unclear as set forth in the claim (via the use of the indefinite article “a”) whether “a thread milling tool” is intended to be the same as, or different from, either the “thread claim 1, line 4, or the “thread milling tool” previously mentioned in claim 1, last line.  
In claim 8, it is unclear as claimed what effect the term “direct-drive” is intended to have on the claim, noting that the motor 276 itself is not a “direct drive” motor, noting the use of belt 286 and pulley 284 (see Figure 8, for example, as well as page 16, lines 8-20).  
In claim 9, it is unclear as claimed what effect the term “direct-drive” is intended to have on the claim, noting that the motor 276 itself is not a “direct drive” motor, noting the use of belt 286 and pulley 284 (see Figure 8, for example, as well as page 16, lines 8-20).
In claim 10, the claim recites “wherein the milling tool drive includes a milling tool pulley connecting milling tool drive motor to the milling holder by a milling tool drive belt”.  However, it is noted that the term “milling tool pulley” is not consistent with the specification.  To be consistent with the specification, Examiner suggests changing “milling tool pulley” to –milling tool holder pulley—(see page 16, lines 12-14, for example).  
In claim 11, line 17, the limitation “the workpiece” lacks sufficient antecedent basis in the claim, as no workpiece was previously recited.  
In claim 12, line 2, it is unclear as set forth in the claim (via the use of the indefinite article “a”) whether “a thread milling tool” is intended to be the same as, or different from, the “thread milling tool” previously mentioned in claim 11, line 6. 
In claim 12, line 3, it is unclear as set forth in the claim (via the use of the indefinite article “a”) whether “a static tool” is intended to be the same as, or different from, the “static tool” previously mentioned in claim 11, line 9. 
claim 12, line 3, the limitation “the static tool” lacks clear antecedent basis in the claim, as it is unclear which static tool is intended to be referenced, i.e., that of claim 11, line 9, or that of claim 12, line 3.
In claim 12, line 4, the limitation “the milling tool” lacks clear antecedent basis in the claim, as it is unclear which milling tool is intended to be referenced, i.e., that of claim 11, line 6, or that of claim 12, line 2.
In claim 13, it is unclear as set forth in the claim (via the use of the indefinite article “a”) whether “a milling tool drive” is intended to be the same as, or different from, the “milling tool drive” previously recited in claim 11, line 7.  In the event such is in keeping with Applicant’s intent, Examiner suggests changing “further comprising a milling tool drive” in claim 13 to         –wherein the milling tool drive-- or –wherein said milling tool drive--.
In claim 14, line 3, the limitation “the tool assembly” lacks sufficient clear antecedent basis in the claim.  While it is noted that claim 11 does previously recite a “tooling assembly”, it is noted that no “tool assembly” was previously recited.  
In claim 14, the limitation “the x-axis” lacks sufficient clear antecedent basis in the claims, noting that no “x-axis” was previously recited, nor is it inherent that there is only one “x-axis”.  
In claim 15, the limitation “the z-axis” lacks sufficient clear antecedent basis in the claims, noting that no “z-axis” was previously recited, nor is it inherent that there is only one “z-axis”.  
In claim 16, line 2, it is unclear as set forth in the claim (via the use of the indefinite article “a”) whether “a work holder” is intended to be the same as, or different from, the “work holder” previously set forth in claim 11, line 8. 
claim 16, line 3, the limitation “the work holder” (plural occurrences in line 3), as well as claim 16, line 5, claim 16, line 6, and claim 17, line 2, lacks sufficient clear antecedent basis in the claim, as it is unclear whether such is intended to reference the “work holder” of claim 11, line 8, or whether such is instead intended to reference the “work holder” of claim 16, line 2.  
In claim 17, the claim recites “[T]he CNC threading lathe as recited in claim 16, further comprising a tubular workpiece seated in the work holder”.  Firstly, it is unclear as claimed whether “a tubular workpiece” is intended to be the same as, or is instead intended to be additional to, the “workpiece” previously set forth in claim 11, line 17.  Additionally, noting that the claim is drawn to/directed to a “CNC threading lathe”, it is unclear as claimed whether claim 17 is intended to change the scope of the subject matter of the claim by requiring both the CNC threading lathe and a tubular workpiece, or whether claim 17 merely intends to set forth a more specific function/use of the lathe.  
In claim 18, the claim recites “wherein the tool platform includes at least one of a sled configured to linear movement”.  That said, this limitation appears to be missing some verbiage, rendering the scope of claim 18 unclear, i.e., a “sled configured to” do what re “linear movement”?  A sled configured to cause linear movement?  A sled configured to itself perform linear movement?  Etc.
In claim 19, lines 1-2, it is unclear as set forth in the claim (via the use of the indefinite article “a”) whether “a non-transitory machine readable memory” is intended to be the same as, or different from, the “non-transitory machine readable memory” previously recited in claim 11, line 13.  
claim 19, line 3, it is unclear as set forth in the claim to what “it” is intended to refer.  It is furthermore unclear whether or not the “instructions” recited in claim 19 are intended to be a subset of the “program modules” previously recited in claim 11.  
In claim 19, line 4, it is unclear as set forth in the claim whether “a tubular workpiece” is intended to be the same as, or different from, the “workpiece” previously set forth in claim 11, line 17.  
In claim 19, line 5, it is unclear as set forth in the claim whether “a thread milling tool” is intended to be the same as, or different from, the “thread milling tool” previously recited in claim 11, line 6.  
In claim 19, line 7, as well as a further recitation in lines 7-8, the limitation “the thread milling tool” lacks sufficient clear antecedent basis in the claim, noting that it is unclear as claimed whether such is intended to reference the “thread milling tool” of claim 11, line 6, or whether such is instead intended to reference the “thread milling tool” of claim 19, line 5.
In claim 19, last two lines, it is unclear as set forth in the claim in the limitation “during milling of the threads on the workpiece” whether such milling is intended to be the same as, or different from, the previously recited milling of threads on the workpiece (see claim 11, line 18, for example), noting that claim 19 does not reference “during the milling of the threads…”  
In claim 19, last two lines, the limitation “the workpiece” (plural occurrences in the last two lines of the claim) lacks sufficient clear antecedent basis in the claim, noting that it is unclear whether such intends to reference “the workpiece” previously set forth in claim 11, line 17, or whether such instead intends to reference the “tubular workpiece” set forth in claim 19, line 4.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, lines 5-6, and also in claim 11, lines 7-8, these claims recite “a milling tool drive operatively connected to the milling tool holder and operable to rotate the milling tool holder independently of a work holder”.  As noted in a separate rejection under 35 USC 112(b) above, it is unclear how or in what regard the action of rotating the milling tool holder is to be considered to be “independent” of a tangible object, i.e., a “work holder”, i.e., it is unclear how or in what regard an action is to be considered to be “independent” of an object, and alternatively, it is unclear as claimed whether or not the aforementioned limitation intends to indicate that the milling tool drive is operable to (“independently”) rotate both the milling tool holder and the work holder.  That said, it is noted that in the event that the latter is intended (i.e., that the claims are intended to indicate that the milling tool drive is operable to (“independently”) rotate both the milling tool holder and the work holder, then it is noted that the specification does not describe such in a manner so as to demonstrate possession thereof.  In claim 19, last three lines.  
In claim 1, lines 7-10, and in claim 11, lines 8-11, these claims now recite “a static tool holder workable to releasably secure a single static tool at a time therein and fixedly secured to the tool platform at a location offset by a fixed distance from the milling tool holder such that a longitudinal axis of the static holder is offset by the fixed distance from a longitudinal axis of the milling tool holder”.  However, it does not appear that the specification as originally filed provides support for this limitation.  The static work holder 270 is disclosed (in the paragraph spanning pages 15-16 of the specification as originally filed) as being fixed to the tool platform 264 (by static tool seat 266) for supporting static tool 12.  Additionally, the milling tool holder 272 is disclosed (in the paragraph spanning pages 15-16 of the specification as originally filed) as being fixed to the tool platform 264 by milling tool seat 268.  Additionally, on page 16, lines 4-5 of the specification as originally filed, the milling tool seat 268 is disclosed as being offset from the static tool seat along the x-axis 250 (which is labeled in Figures 6 and 9-11, for example) by an x-axis offset 288, which is labeled in Figure 7 (shown below).  It is noted that the 


    PNG
    media_image1.png
    573
    641
    media_image1.png
    Greyscale

claim 1, last two lines, was first amended July 7, 2020 (i.e., subsequent to the original filing date) to recite “wherein the tool platform is further configured to mill threads on a workpiece while the workpiece is being turned when a thread milling tool is secured in the milling tool holder”, which limitation is still present in claim 1.  Similarly, claim 11 was first amended July 7, 2020 to recite that the controller is configured to “operate the work beam and the tool platform to remove material from the workpiece in a turning operation and mill threads on the workpiece in a thread milling operation”, which limitation is still present in claim 11 (see lines 12-18, for example).  That being said, re claims 1 and 11, it does not appear that the specification as originally filed provides support for the “tool platform” 264 (or 124 re Figure 2) itself performing the claimed function of milling threads on a workpiece, as opposed to a tool 14 that is mounted on the tool platform 264 performing this function.  See, for example, page 10, lines 13-21, page 11, lines 11-15, and page 15, line 21 through page 16, line 20, as well as Figure 11.  Likewise re claim 11, it does not appear that the specification as originally filed provides support for the “work beam” (described in the specification as the work beam 242, not labeled in the drawings, but disclosed on pages 14-15 as being slideably disposed along two z-rails 220 for movement relative to work holder 222 along z-axis 214; also described in the specification on page 10, lines 7-12, as work beam 118 re Figure 2) itself performing the claimed functions of milling threads on a workpiece or removing material from a workpiece in a turning operation, as opposed to thread milling tool 14 or static tool 12 performing the functions of milling threads (as shown in Figure 11) and removing material from a workpiece in a turning operation (as shown in Figure 10), respectively.  See also page 10, line 7 through page 11, line 20, as well as page 14, line 12 through page 15, line 20, for example.  Similarly, re claim 11, it does not appear that the specification as originally filed provides support for the “tool platform” 
Additionally, in claim 1, last two lines, the claim recites “wherein the tool platform is further configured to mill threads on a workpiece while the workpiece is being turned when a thread milling tool is secured in the milling tool holder”.  It is noted that this limitation was first introduced into claim 1 in the amendment filed July 7, 2020, which is subsequent to the original filing date of this application.  Similarly, in claim 11, last two lines, the claim was amended July 7, 2020 to recite “wherein the thread milling operation is performed while the workpiece is being turned and the milling holder remains stationary”.  It is also noted that these limitations create a number of clarity issues as were discussed in detail in the above rejections based on 35 USC 112(b).  Among other things (discussed above), particularly noting that the specification as originally filed differentiates between the positions of the tooling assembly 208 shown in Figure 10 vs. Figure 11 as a “turning position” 260 (Figure 10) or 134 (not shown) in which static tool 12 (also described in the specification as a “turning” tool; see page 10, line 15, for example) performs a turning operation to remove material from workpiece 4/18, vs. a thread milling position 262 (Figure 11) or 136 (not shown) in which thread milling tool 14 performs a (thread) milling operation on the workpiece 4/18 (see Figures 10-11, also Figure 12 boxes 320 and 340-360, as well as page 10, line 13 through page 11, line 6, and page 15, lines 7-20 and page 17, line 5 through page 18, line 13, for example), it is unclear what is intended by the limitation “wherein the tool platform is further configured to mill threads on a workpiece while the workpiece is being turned when a thread milling tool is secured in the milling tool holder”.  For example, it is claim 1 intends to indicate that the “tool platform” is configured to mill threads on the workpiece while the workpiece is being turned (by the static tool 12, which is the tool that is described in the specification as a “turning tool” on page 10, line 15, for example, that is placed against the workpiece 18 when the tool platform 264 has been moved to the “turning position” 260), which turning (via tool 12) occurs at a time period when the thread milling tool 14 is being or has been secured in the milling tool holder 272, or whether claim 11 intends to indicate that a thread milling operation is performed while the workpiece is being “turned” (by the static tool 12) at a point in time when the milling tool holder “remains stationary”.  Alternatively, it is unclear as claimed whether the claims intend to use “turned” in the last line of claim 1 and the penultimate line of claim 11 to merely mean “rotated”, though it is noted that such is not consistent with the terminology in the specification (i.e., is not consistent with the manner in which the term “turned” is used in the specification), as just described.  
Regarding the former, [i.e., re whether claim 1 intends to indicate that the “tool platform” is configured to mill threads on the workpiece while the workpiece is being turned (by the static tool 12, which is the tool that is described in the specification as a “turning tool” on page 10, line 15, for example, that is placed against the workpiece 18 when the tool platform 264 has been moved to the “turning position” 260), which turning (via tool 12) occurs at a time period when the thread milling tool 14 is being or has been secured in the milling tool holder 272, or re whether claim 11 intends to indicate that a thread milling operation is performed while the workpiece is being “turned” by the static tool 12 and at a point in time when the milling tool holder “remains stationary”] it is noted that the specification as originally filed does not appear to teach that the tool platform 264, nor any tool thereon, is configured to “mill threads on the workpiece” or perform a “thread milling operation” while the workpiece is being turned by claim 1 and the penultimate line of claim 11 is merely being used to mean “rotated”), it is noted that such is inconsistent with the usage of the term “turned” in the specification as originally filed (as discussed in detail above), and thus, it does not appear that the specification teaches such in a manner so as to demonstrate possession thereof.  
Additionally, it is noted that claim 11 was amended in the amendment filed March 1, 2021 (i.e., subsequent to the original filing date of the present application) to recite that the thread milling operation is performed while the workpiece is being turned “and the milling tool holder remains stationary”.  However, it is noted that (in addition to the other issues with respect to the last three lines of claim 11 with respect to 35 USC 112(a) and (b) that have been discussed above) the specification as originally filed does not teach that during the thread milling operation, “the milling tool holder remains stationary”.  In contrast, it is noted that during the thread milling operation shown in Figure 11, the disclosed thread milling tool 14, along with the thread milling holder 272 (or 128 re Figure 2), is rotated, and is thus not “stationary” as recited in claim 11.  See Figure 11.  See also page 10, lines 13-21 and especially lines 17-21, as well as page 16, lines 8-20 and especially lines 10-18, for example.  Additionally, it is further noted that the specification as originally filed does not explicitly teach that the milling tool holder “remains stationary”, such as along axis 214 and/or 250, during the thread milling operation, and such is not inherent.  
As noted above in rejections under 35 USC 112(b), there are several instances where an indefinite article (such as “a”) is used to reference an element that was already previously recited or mentioned in the claim(s), rendering it unclear whether the subsequent recitation of “a” or “an” element are intended to reference the same element previously recited, or whether the claims 1, 3, 12, and 19), for there being plural static tools fixedly secured to the tool platform (re claim 12), for there being plural milling tool drives operably connected to the milling tool holder and carried by the tool platform (re claim 13), for there being plural work holders supported for rotation relative to the base (as set forth in claim 16), for there being plural “non-transitory machine readable memories” (and configured as set forth in claim 19), nor for there being plural workpieces supported in the work holder (re claim 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7-10, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as obvious over U.S. Pat. No. 4,704,773 to Quinart et al. (hereinafter, “Quinart”) in view of EP 1366842 A1 (hereinafter, EP ‘842). 
Quinart teaches a tooling assembly for a lathe machine (col. 1, lines 35-46, for example), the tool assembly including a tool platform (including the element labeled in the annotated reproduction of the figure below as Q, in combination with the metal block 2, and the plate 11 

[AltContent: textbox (Q)][AltContent: connector]
    PNG
    media_image2.png
    531
    695
    media_image2.png
    Greyscale

A plurality of fixed, non-rotary, turning tools are mounted to plate 11.  See the figure, as well as at least col. 2, lines 15-25, col. 1, lines 35-58, col. 3, lines 49-53, col. 4, lines 45-51, claim 1 of the reference, limitations c and k, and claim 7 of the reference, limitation d, for example.
Additionally, the metal block 2 includes a series of vertically spaced horizontal bores 13, each bore 13 for releasably receiving a respective auxiliary unit 10 to which a respective rotary tool (of rotary tool family 7, whose tool axes are parallel to the rotation axis I-I of workpiece 
It is noted that as described in col. 4, lines 13-21, one of the auxiliary units re the rotary tooling can be a tapping (i.e., threading) unit, and that col. 1, lines 35-46 teaches that tapping (along with milling, and screw threading, among others) is one of the operations can be carried out via the machine tool structure taught by Quinart.  
Relating the foregoing to the present claim language, it is noted that tool platform Q+2+11 is mounted on the lathe machine (see the figure).  A milling tool holder (the rotary tool holding spindle of 10 to which a rotary tool 7 that is a tapping tool is affixed so as to be driven in rotation via the drive of the rotary auxiliary tapping unit 10; see col. 4, lines 29-48, col. 4, lines 9-21, col. 1, lines 35-46, and the figure) is fixedly secured to the platform Q+2+11 (within one of the bores 13, via a locking plug actuated by a screw; see col. 3, line 62 through col. 4, line 12, for example, especially col. 4, lines 9-12; see also the figure) and is workable to releasably secure (as broadly claimed, the holding of a given tool to a given rotating tool holding spindle of a given auxiliary unit 10 is at least inherently capable of being released in some fashion, at least by sawing or the like) a single thread milling tool (such as the rotary tapping tool described previously; see col. 1, lines 35-46, col. 3, lines 29-48, and col. 4, lines 13-21, for example) at a time therein (noting that only one tool 7 at a time is received by a given tool holding spindle of a 
A milling tool drive (such as a drive motor with gearing, or alternatively, such a drive motor and belt and pulleys; see col. 4, lines 9-12, and col. 4, lines 64-68) is operatively connected to the milling tool holder (the aforedescribed tool holding spindle re col. 4, lines 11-12) and is operable to rotate the milling tool holder “independently of a work holder” 4.  For example, it is noted that work holder 4 is driven by a main motor 31 that is different/separate from the independent drive of the auxiliary units 10 (see the figure, as well as at least col. 2, lines 45-59; see also col. 4, lines 9-12 which explicitly describes the drives for the auxiliary units 10 as being “independent” drives).  
Additionally, as noted previously, Quinart teaches non-rotary “static” turning tools mounted to plate 11 of the tool platform Q+2+11.  See the figure, as well as at least col. 2, lines 15-25, col. 1, lines 35-58, col. 3, lines 49-53, col. 4, lines 45-51, claim 1 of the reference, limitations c and k, and claim 7 of the reference, limitation d, for example.  Furthermore, it is noted that the plural “static” tools are oriented such that a longitudinal axis of each tool/tool holder extends horizontally in a direction parallel to axis I-I, as can be seen in the figure.  See, for example, the annotated enlarged partial reproduction of the figure below in which individual static tools elements, such as those labeled below as “T”, can be seen, and in which longitudinal axes L1, L2 of the top two static tool elements T have been labeled below as L1 and L2.






[AltContent: textbox (P)][AltContent: connector]
[AltContent: textbox (M)][AltContent: connector][AltContent: textbox (L2)][AltContent: connector][AltContent: textbox (L1)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (T)][AltContent: connector][AltContent: connector][AltContent: textbox (Axis I-I)][AltContent: connector]
    PNG
    media_image3.png
    356
    362
    media_image3.png
    Greyscale


It is also noted that such longitudinal axes are offset by a fixed distance in the direction of axis II from a longitudinal axis of one of the milling tool holders (tool spindles described previously of 10, mounted in an opening 13 re family 7).
It is noted that Quinart is silent as to the details of how the various tool elements T are secured or how they serve to secure a tool bit, re the limitation “a static tool holder workable to releasably secure a single static tool at a time therein and fixedly secured to the tool platform…”.
However, attention is directed to EP ‘842.  It is noted that a machine translation of EP ‘842 is being made of record on the PTO-892 (Notice of References Cited) accompanying this 
EP ‘842 teaches a multiple tool holder 10 for use in an automatic lathe (see paragraph 0011, paragraph 0017, and Figure 1).  It is noted that Figure 1 shows a view of the holder 10.  Figure 2 shows a side view of the holder 10 of Figure 1, viewed along arrow II of Figure 1, and Figure 3 shows an end view of the holder 10 of Figure 1, viewed along arrow III of Figure 1 (see paragraph 0010 and Figures 1-3).  The holder 10 includes a base plate 12 (labeled in Figure 2) to which a plurality of individual tool holders 18 are detachably provided (see Figures 1-2 and paragraphs 0012-0013, for example).  The individual tool holders 18 are each configured to releasably receive and clamp therein (via clamping screws 38) a respective lathe tool 36 (see Figures 1-2 and paragraph 0015, for example).  Furthermore, the individual tool holders 18 are provided one above the other so as to be configured as a “linear holder” that holds the lathe tools 36 so that a common vertical plane passes therethrough (Figures 1-2, paragraphs 0007 and 0017).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the generic plate 11 and lathe tool holders attached thereto as taught by Quinart have the clamping configuration taught by EP ‘842 so that the vertically aligned lathe tools of Quinart are configured so as to be provided (like each vertically aligned lathe tool 36 of EP ‘842) such that each lathe tool is releasably clamped (via corresponding screws 38) within its own individual tool holder 18 that is detachably affixed to a plate (i.e., plate 11 of Quinart which is analogous to plate 12 of EP ‘842; see page 4, lines 122-12 of paragraph 0011 of EP ‘842 and Figures 1-2 of EP ‘842), as taught by EP ‘842, such that the longitudinal axes of 36/18 of EP ‘842 are oriented in the same direction as L1, L2 re Quinart above, for the purpose of enabling one or more of the individual tool holders 18 to be exchanged 
Addiitonally, the tool platform Q+2+11 is further configured to “mill” threads (via rotary tapping tool, driven by the drive of the rotary tapping auxiliary unit 10, described by Quinart; see the figure, as well as col. 4, lines 13-21, col. 1, lines 35-46, col. 3, lines 29-68 and col. 4, lines 1-12, for example) on a workpiece (held by 4) while the workpiece is being “turned”/rotated when a thread “milling” (tapping) tool is secured in the aforedescribed milling tool holder (the tool holding spindle re the rotary tapping auxiliary unit, provided to an opening 13, for example).  See, for example, col. 4, lines 52-57, noting that such tapping is capable of occurring while the workpiece is being rotated, as described in col. 4, lines 52-57, for example.  
Regarding the limitation “a milling tool holder…workable to releasably secure a single thread milling tool at a time therein”, as noted previously, as broadly claimed, the holding of a given tool to a given rotating tool holding spindle of a given auxiliary unit 10 is at least inherently capable of being released in some fashion, at least by sawing or the like.  In the 
Therefore, it would (alternatively) have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the tool holding spindles of each of the auxiliary units as taught by Quinart, including the tool holding spindle of the tapping auxiliary unit taught by Quinart, with a releasable clamping chuck for releasably securing one tool bit at a time to the corresponding rotary tool spindle, as is well-known, for the purpose of achieving the well-known benefit of facilitating an easy exchange of one tool bit for another in the event of tool bit wear or tool bit breakage, for example.  Resultantly, note that either the tool spindle itself (that has been provided with such a releasable clamping chuck), or the combination of the tool holder with the releasable clamping chuck, can be considered the claimed “milling tool holder”.  
Regarding claim 3, the thread milling tool (i.e., the tapping tool, used to perform threading/thread “milling”, as broadly claimed, and that is driven by the tapping unit, re Quinart, col. 1, lines 35-46 and col. 4, lines 9-21, for example) is supported for rotation by the milling tool holder (i.e., the tool holding spindle taught by Quinart in at least col. 4, lines 9-12, or re the alternative rejection under 35 USC 103 discussed above, the tool holding spindle and/or the releasable clamping chuck of the tool holding spindle).  See, for example, col. 3, lines 29-48, col. 4, lines 9-21, col. 4, lines 64-68, and col. 1, lines 35-46, for example, as well as the figure.  
Regarding claim 5, the tool platform Q+2+11 includes a sled Q (labeled above) that is configured for moving in a linear movement (such as along linear guides 121, and/or such as 
Regarding claim 7, the milling tool drive (described in col. 4, lines 9-12 and 64-68) is supported by the tool platform Q+2+11, noting that auxiliary units 10 each have a respective cylindrical fitting that is received in a corresponding bore 13, 14 of 2 (col. 3, line 62 through col. 4, line 21, for example), and the “independent” (col. 4, lines 9-12) drives of each auxiliary unit 10 are shown in the figure as extending from the aforedescribed cylindrical fitting portion (that is received in a bore 13, 14) at a side 16 or 17 that is outside/away from the side of 2 from which the tool families 7, 8 protrude.  See the figure, and in particular, the element (drive) in the figure with which the lead line from reference character 10 is in contact.  See also col. 3, lines 45-48 and col. 3, line 62 through col. 4, line 21.  In any event, noting that such auxiliary units 10 are modularly affixed (via entry of a cylindrical outer portion thereof that fits into a corresponding bore 13 or 14 and is clamped therein as described in col. 3, line 62 through col. 4, line 8), the corresponding rotational drive of a given auxiliary unit 10 would at least inherently have to be provided to 2 in order to be introduced to 2 from faces 16, 17 and be exchanged as described in at least col. 2, lines 32-36 and col. 1, lines 47-66, and so as to enable the tools driven thereby to move with 2 along guides 91 and 121 during machining operations.
Regarding claim 8, attention is directed to the above “bracket” labeled as P in the annotated enlarged partial reproduction of the figure, coupling a “motor” labeled as M above (and described in col. 4, lines 9-12 and col. 4, lines 64-68, for example) to a “milling tool holder mount”, such as 2.
Regarding claim 9, attention is directed to the above “plate” labeled as P in the annotated enlarged partial reproduction of the figure, coupling a “motor” labeled as M above (and 
Regarding claim 10, attention is directed to col. 4, lines 64-68, for example.
Claim 6, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,704,773 to Quinart et al. (hereinafter, “Quinart”) in view of EP 1366842 A1 (hereinafter, “EP ‘842”) as applied to at least claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0256932 to Theurillat (hereinafter, “Theurillat”).
Quinart in view of EP ‘842 teaches all aspects of the presently-claimed invention as were described in the above rejection(s) based thereon. 
However, Quinart in view of EP ‘842 does not teach that the tool platform Q+2+11 includes a “turret configured for moving in a rotary movement relative to the lathe machine”.  
That said, attention is directed to Theurillat.  Theurillat teaches a lathe 1 (Figure 1) (having a rotary workpiece mandrel 2; paragraph 0030) having a linearly movable carriage 4 (Figures 1-3, paragraph 0031, for example).  An tool support system 5 with integrated drive (which tool support system 5 includes bent arm 102) is provided to the movable carriage 4.  See Figures 1-3 and paragraphs 0031-0033, for example.  The tool support system 5 includes thereon a plurality of vertically aligned rotary tools 104, provided one above the other (see Figure 2 and paragraph 0033, for example).  Furthermore, the tool support system 5 is provided to the movable carriage 4 in such a manner as to be pivotable (via actuating device 100) about vertical axis B relative to the movable carriage 4, such that the inclination angle (such as α, as labeled in Figure 1b) can be changed.  See Figure 1b, Figures 2-3, and paragraphs 0032-0033 and 0043, for example.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided all of the vertically aligned tool spindles (provided at 13, 14 in 2 re rotary tool families 7, 8, of Quinart re Quinart/EP ‘842, as described previously) taught by Quinart be provided on a common (tool) turret (rotatable about a vertical axis) to be provided on a linearly movable carriage (such as carriage Q of Quinart), as taught by Theurillat, for the purpose of providing the lathe of Quinart/EP ‘842 with an additional degree of freedom, thus providing additional adjustability, and thus increasing the complexity of workpieces that can be produced by the lathe of Quinart/EP ‘842, and thus making the lathe of Quinart/EP ‘842 more versatile (see Theurillat, paragraphs 0008-0011, 0043-0044, for example).  
Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claims 11-19, no indication regarding the allowability of the subject matter of elected claims 11-19 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a), set forth above, particularly given that is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 USC 112(a). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, and 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that the machine translation of WO 2016/144037 that was made of record in the PTO-892 mailed 04/07/2020 by the previous examiner is hard to read, and thus, a new machine translation with a larger font is being made of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




eec
March 10, 2022